DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 IS objected to because of the following informalities:  
Claim 5 line 6 recites “the electrical insulation film,” which should be “an electrical insulation film”
Claim 5 line 7 recites “an electrical insulation film,” which should be “the electrical insulation film”
Claim 5 lines 11-12 recites “the step part,” which should be “a step part”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (JP 2018-117466A).
Regarding claim 1, Matsumoto teaches a stator (10) in a rotary electric machine, comprising: 
a stator core (12) comprising teeth (16) and slots (18); and 
segment coils (30) inserted into the slots (18), 
wherein 
each of the segment coils (30), projecting from the corresponding slot (18), comprises an exposed conductor part (36, 37) and a covered conductor part (32, 33) covered with an electrical insulation film (39), the exposed conductor part (36, 37) is arranged at a distal end side (40) from the covered conductor part (32, 33) of each of the segment coils (30), the segment coils (30) are connected together through the exposed conductor parts (36, 37) thereof projecting from the slots (18), and 

    PNG
    media_image1.png
    581
    661
    media_image1.png
    Greyscale

the exposed conductor part (36, 37) has a thickness (W40) which is thinner than a thickness (W0) of the covered conductor part (32, 33), and a step part (50) is formed at a position of the stator core side (FIG 1), adjacent to the exposed conductor part (36, 37) of the segment coil (30), and the step part (50) and the covered conductor part (32, 33) are covered with the electrical insulation film (39) continuously from the stator core side of the covered conductor part (32, 33; FIG 2).

    PNG
    media_image2.png
    495
    657
    media_image2.png
    Greyscale

	Regarding claim 2/1, Matsumoto was discussed above in claim 1. Matsumoto further teaches the electrical insulation film (39) covering the step part (50) has a thickness which is thinner than a thickness of the electrical insulation film (39) covering the segment coil (30) at the stator core side except for the step part (50; FIG 5-6).
	Regarding claim 3/1, Matsumoto was discussed above in claim 1. Matsumoto further teaches wherein a surface of the exposed conductor part (36, 37) at the stator core side of the segment coil (30) is formed to be parallel with an axis of the segment coil (30; FIG 2), at the distal end side (40) except for the step part (50) side in the exposed conductor part (36, 37).
	Regarding claim 4/2, Matsumoto was discussed above in claim 2. Matsumoto further teaches wherein a surface of the exposed conductor part (36, 37) at the stator core side of the segment coil (30) is formed to be parallel with an axis of the segment coil (30; FIG 2), at the distal end side (40) except for the step part (50) side in the exposed conductor part (36, 37).

	Regarding claim 5, Matsumoto teaches a method of producing a stator (10) of a rotary electric machine, comprising steps of: 
pressing a predetermined position on a covered conductor part (32, 33) in each of segment coils (30) so as to form a recess part (50) on the covered conductor part (32, 33), the segment coil (30) comprising the covered conductor part (32, 33) and an exposed conductor part (36, 37), the covered conductor part (32, 33) comprising a conductor (38) covered with the electrical insulation film (39), and the exposed conductor part (36, 37) comprising the conductor (38) without an electrical insulation film (39); 
forming a notch at an intermediate position of the recess part (50) formed on the electrical insulation film (39) covering the covered conductor part (32, 33); 

    PNG
    media_image3.png
    252
    511
    media_image3.png
    Greyscale

reducing a thickness of the exposed conductor part (36, 37) at the distal end side (40) from an intermediate position of the recess part (50) formed on the segment coil (30) by a cutting (press working to cut metal) so that the step part formed at a proximal end side from the intermediate position of the recess part (50) is covered with the electrical insulation film (39) continuously from the proximal end side of the segment coil (50); 
inserting the segment coil (30) into a corresponding slot (18) formed in a stator core (12) of the stator (10); 
inclining the segment coil (30) projecting from the stator core (12) toward the stator core side so as for the step part of the segment coil (30) to face the stator core side; and 
electrically connecting the exposed conductor parts (36, 37) of the segment coils (30) together.

    PNG
    media_image4.png
    94
    1088
    media_image4.png
    Greyscale

Regarding claim 6/5, Matsumoto was discussed above in claim 5. Matsumoto further teaches wherein in the step of forming the recess part (50), the predetermined position is pressed (press working) on the covered conductor part (32, 33) covered with the electrical insulation film (39) of the segment coil (30) by a pressure which is greater than a yield point of the conductor (38; the conductors are cut, thus the pressure is greater than a yield point of the conductor) and the electrical insulation film (39) covering the segment coil (30).

    PNG
    media_image5.png
    98
    1103
    media_image5.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        
/MINKI CHANG/Examiner, Art Unit 2834